3Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 6-10, 14, 15, 19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng US 5,000,713 (“Cheng”) in view of Hogg et al US 6,725,128 (“Hogg”).
	As per claim 1, Cheng discloses a modular block toy (Figs. 1-8; 1:62-2:62), comprising: 
	a male cubic unit piece having a geometric shape of a cube with a plurality of faces and with a male node extending from a respective face of the plurality of faces, the male node having four sides with four corners, and the male node sized to be smaller than the face from which it extends to form a continuous face orthogonal to and extending entirely around the four sides and four corners of the male node (first unit 1 including a male protuberance 11, smaller than the respective face from where it extended; the protuberance/male node includes four sides and four corners)(Fig. 7 in conjunction to Fig. 1 and 1:62-2:3); and 
	a female cubic piece having a geometric shape of a cube of the same scale as the male cubic unit piece with a plurality of faces and corners formed by three intersecting faces, the female piece having a female component formed on a respective face of each of the plurality of faces that is sized and shaped to receive a respective male node from the male cubic unit piece with only an interference fit (a second cube unit 2, including a plurality of faces formed by three adjacent/intersecting faces (Figs. 1 and 7); the second/female cube includes a corresponding depressions, female components 31)(Figs. 1 and 7; 2:4-12) thereby enabling the female piece and male cubic unit pieces to be connected together with complete contiguity using any respective faces of the plurality of faces of the female piece and to allow multiple female pieces to be attached to any respective sides of a single male piece, and to enable manual assembly by the human hand only without the aid of fasteners, tools, and other mechanical devices or means (male cube unit piece 1 configure to attach to a female cubic piece 2 via any one of the plurality female component/recess 31 from thereof to form a an assembly)(Fig. 2 and 2:7-12; also note Figs. 2-6 and 8 in conjunction to 2:20+ regarding different assemblies using the first and second unit join together).
	Cheng is not specific regarding a male node extending from each respective face of the plurality of faces, and each male node having an exposed face that is sized to be smaller than the face on the male cubic unit piece from which it extends to.
	However, in the same field of modular blocks suitable to connect to each other to form a structure, Hogg discloses a male node extending from each respective face of the plurality of faces, and each male node having an exposed face that is sized to be smaller than the face on the male cubic unit piece from which it extends to (module 10 with faces (e.g. 22-24-26) having a male node extending therefrom (arms 12-14-16), as the arm/male node extending from respective face, and smaller from such respective face)(Fig. 1; 3:58-4:12; note 3:61-63, whereas although not seen in Fig. 1, each face includes a respective arm/male node therefrom). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s male cubic unit piece with a male node extending from each respective face of the plurality of faces, and each male node having an exposed face that is sized to be smaller than the face on the male cubic unit piece from which it extends to as taught by Hogg for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming an enhance male cubic unit piece includes a male node extending from each respective face of the plurality of faces capable to be attached in different locations thus increase the versatility of the attachment between the male cubic piece and the female cubic piece thus increase the versatility of the assembled configurations.   
	As per claim 2, with respect to wherein all of the male nodes have a same size and shape, note Hogg’s Fig. 1 and 3:58:4:20 in conjunction to at least Fig. 2 as the nodes (arms 12-14-16) having the same size and shape.
	As per claim 6, with respect to wherein the male cubic unit piece and the female piece are sized to be manipulated by human hands such that the male cubic unit piece can be held in one hand and the female piece held in the other hand and through manipulation of two human hands, the male cubic unit piece and the female can be connected together, note Cheng’s Figs. 2-6 and 8 in conjunction to 1:5-15, 1:18-26 and 2:20+, wherein the male unit piece (unit 1) and female unit piece (unit 2) are design to be manipulate by a user (i.e. user’s hand/s) to interference fit into an assembly. 
	As per claim 7, Cheng discloses wherein the female component has one of a snapping bump, ramp, and groove that creates an interlock between a respective mating male node and the female component when connected together in a flush face-to-face manner (Figs. 1 and 7, and 1:63-2:11 regarding unit 2 including depression 31 (i.e. one of a snapping bump, ramp, and groove) complementary to male node/protuberance 11).
	As per claim 8, Cheng discloses wherein the male node and the female component each have one of a snapping bump, ramp and groove that creates an interlock between the respective mating male node and the female component when connected together in a flush face-to-face manner (Figs. 1 and 7, and 1:63-2:11 regarding unit 2 including depression 31 (i.e. one of a snapping bump, ramp, and groove) complementary to male node/protuberance 11; see Fig. 2 as the flush face-to-face connection between male unit 1-to-male node 11 while connected to female unit 2-to-female component 31).
	As per claim 9, since the claim’s limitations are very similar to claim 1 (the first block is equivalent to the male cubic unit and the second block is equivalent to the female piece) the examiners asserts that the claim’s limitations are obvious over Cheng  in view of Hogg for the same reasons discussed above with respect to claim 1.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 10, with respect to wherein the projections on the first block have a same size and shape, note Hogg’s Fig. 1 and 3:58:4:20 in conjunction to at least Fig. 2 as the nodes (arms 12-14-16) having the same size and shape.
	As per claim 14, since the claim’s limitations are very similar to claim 1 (the first block is equivalent to the male cubic unit and the second block is equivalent to the female piece) the examiners asserts that the claim’s limitations are obvious over Cheng  in view of Hogg for the same reasons discussed above with respect to claim 1.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
	With respect to a plurality of first blocks (i.e. unit 1) and a plurality of second blocks (unit 2) note Figs. 2-6 and 2:20-65 as a combination of such plurality pieces to form assembly/assemblies.   
	As per claim 15, with respect to wherein the projections on the first block/s have a same size and shape, note Hogg’s Fig. 1 and 3:58:4:20 in conjunction to at least Fig. 2 as the nodes (arms 12-14-16) having the same size and shape.
	As per claim 19, with respect to wherein the female component has at least one exposed face that is sized and shaped to have the respective face of the male piece in contact with and abut against the at least one exposed face of the female component in response to the male node being received in the female component, note Cheng’s Figs. 1 and 7, and 1:63-2:11 regarding unit 2 including depression/s 31 complementary to male node/protuberance 11 of unit 1; see Fig. 2 regarding a connection between a male/first unit 1 having a male node/projection 11 to a female/second unit 2 having a female component/depression 31 complementary to male node/protuberance as the interference fit between the two units.
	As per claim 22, with respect to wherein each face of the male cubic piece has only one  male node extending from the respective face, the one 1 includes centered male node/protuberance 11 extending from a face therefrom)(Figs. 1 and 7; 1:65-2:4).  
	With respect to wherein each face of the male cubic has a male node, note Hogg’s Fig. 1, 2 and 11 regarding arms 12-14-16 extending from each face of unit/module 10. 
	As per claim 23, with respect to wherein each face of the first block has only one projection extending from the respective face, the one projection having a circumscribing wall with the exposed face of the one projection orthogonal to the circumscribing wall, the circumscribing wall extending in its entirety from the exposed face of the projection to the face of the first block from which the one projection extends, the one  projection centered on the respective face of the first block with the exposed face of the one projection having a smaller size than a size of the respective face of the first block from which the one projection extends. Cheng discloses unit 1 includes centered male node/protuberance 11 extending from a face therefrom (Figs. 1 and 7; 1:65-2:4).   With respect to wherein each face of the male cubic has a male node, note Hogg’s Fig. 1, 2 and 11 regarding arms 12-14-16 extending from each face of unit/module 10. 
	As per claim 24, with respect to wherein each face of the first block has only one projection extending from the respective face, the one projection having a circumscribing wall with the exposed face of the one  projection orthogonal to the circumscribing wall, the circumscribing wall extending in its entirety from the exposed face of the one projection to the face of the first block from which the one projection extends, the one  projection centered on the respective face of the first block with the exposed face of the one projection having a smaller size than a size of the respective face of the first block from which the 1 includes centered male node/protuberance 11 extending from a face therefrom (Figs. 1 and 7; 1:65-2:4).   With respect to wherein each face of the male cubic has a male node, note Hogg’s Fig. 1, 2 and 11 regarding arms 12-14-16 extending from each face of unit/module 10. 
	With respect to a plurality of first blocks (i.e. unit 1) and a plurality of second blocks (unit 2) note Figs. 2-6 and 2:20-65 as a combination of such plurality pieces to form assembly/assemblies.   
Claims 3-5, 11-13, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and Hogg as applied to claims 1, 9 and 14 above, and further in view of Magram US 3,728,800 (“Magram”).
	As per claim 3, with respect to wherein the male cubic unit piece has the male node centered on each respective face of the male piece, note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   
	The modified Cheng is not specific regarding and wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a cross-shaped channel.
	However, in the same field of modular block toy, Magram discloses a female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a female component as a cross-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a cross-shaped channel.
 as taught by Magram for the reason that a skilled artisan would have been motivated to use of known technique to improve similar device in the same way forming male and female cubic piece that are design to be connected onto assembly utilizing known connecting means.  A skilled artisan would have concluded that any known connecting means are equally suitable as means to interference fit between the male-to-female pieces while forming an assembly.
	Furthermore, Cheng’s toy/device is deign to simulate and challenge creative development and Magram’s indicated that such connection means are design to only allow proper attachment of the blocks (e.g. Fig. 2; 3:30+).  Accordingly, including such specific connection means would have enhance the creativity and challenge as allowing the connection of the block only via such specific connection means. 
	As per claim 4, with respect to wherein the male cubic unit piece has the male node centered on the respective face, note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   
	The modified Cheng is not specific regarding and wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a T-shaped channel.
	However, Magram discloses wherein a female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a T-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).  With respect to the channel/s as a T-shape, note the examiner markings below.
	
    PNG
    media_image1.png
    664
    894
    media_image1.png
    Greyscale
 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a T-shaped channel as taught by Magram for similar reasons discussed above with respect to claim 3.
	In addition, with respect to the specific configuration of the channel as a T-shape, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have determined that the shape of the channel is nothing more than an obvious deign choice that does not alter the function of the channel as connecting means (between the male-to-female pieces while assembled/connected to each other). 
	As per claim 5, with respect to wherein the male cubic unit piece has the male node centered on the respective face, note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   
	The modified Cheng is not specific regarding and wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a single channel on each face of the female piece.
	However, Magram discloses wherein a female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a single channel on each face of the female piece (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the female piece has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define the female component as a single channel on each face of the female piece as taught by Magram for similar reasons discussed above with respect to claim 3.
	As per claim 11, with respect to wherein the first block has the first projection centered on the respective face, note Hogg’s Fig. 1, 2 and 11 regarding arms 12-14-16 extending from each face of unit/module 10. 
 	The modified Cheng does not disclose and wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel.
	However, Magram discloses wherein a second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel as taught by Magram for similar reasons discussed above with respect to claim 3.
	As per claim 12, with respect to wherein the first block has the first projection centered on the respective face, note Cheng’s Figs. 1 and 7 regarding the position of protuberance/projection node 11 at the centered of the respective face; note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   
	The modified Cheng is not specific regarding and wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to a respective corner to define a T-shaped channel.
	However, Magram discloses wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to a respective corner to define a T-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).  With respect to the channel/s as a T-shape, note the examiner markings above.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to a respective corner to define a T-shaped channel as taught by Magram for similar reasons discussed above with respect to claim 3.
	Once again, with respect to the configuration of the channel, as mentioned above the specific configuration is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  Thus, a skilled artisan would have determined that the shape of the channel is nothing more than an obvious deign choice that does not alter the function of the channel as connecting means (between the male-to-female pieces while assembled/connected to each other). 
	As per claim 13, with respect to wherein the first block has the first projection centered on the respective face, note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms 12-14-16.   
	The modified Cheng is not specific regarding and wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner and to an adjoining corner such that there are two protuberances on each face, the two protuberances being parallel to each other and separated along their length to define a channel on each face of the second block.
	However, Magram discloses wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner and to an adjoining corner such that there are two protuberances on each face, the two protuberances being parallel to each other and separated along their length to define a channel on each face of the second block (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner and to an adjoining corner such that there are two protuberances on each face, the two protuberances being parallel to each other and separated along their length to define a channel on each face of the second block as taught by Magram for similar reasons discussed above with respect to claim 3.
	As per claim 16, with respect to wherein the first blocks have the first projection centered on the respective face, note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms 12-14-16.   
	The modified Cheng is not specific regarding and wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel.
	However, Magram discloses wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel as taught by Magram for similar reasons discussed above with respect to claim 3.
	As per claim 17, with respect to wherein the first blocks have the first projection centered on the respective face, note Cheng’s Figs. 1 and 7 regarding the position of protuberance/projection 11 at the centered of the respective face; note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   
	The modified Cheng is not specific regarding and wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a T-shaped channel.
	However, Magram discloses wherein a second block has a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a cross-shaped channel (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).  With respect to the channel/s as a T-shape, note the examiner markings above.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner to define a T-shaped channel as taught by Magram for similar reasons discussed above with respect to claim 3.
	Once more, with respect to the configuration of the channel, as mentioned above the specific configuration is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  Thus, a skilled artisan would have determined that the shape of the channel is nothing more than an obvious deign choice that does not alter the function of the channel as connecting means (between the male-to-female pieces while assembled/connected to each other). 
	As per claim 18, with respect to wherein the first blocks have the first projection centered on the respective face, note Cheng’s Figs. 1 and 7 regarding the position of protuberance/projection 11 at the centered of the respective face; note Hogg’s Fig. 1 regarding arms 12-14-16 extending from each face of unit/module 10 at the centered of the respective face (see also 3:58-62); see Hogg’s Fig. 1 and 3:58-62, wherein each face (e.g. faces 22-24-26) comprising a centered extension piece/arms  12-14-16.   	The modified Cheng is not specific regarding and wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner and connect with two adjacent protuberances to define a single channel on each face of the second blocks, thereby enabling the first blocks and the second blocks to be connected together using any side of the first blocks and the second blocks, and further enabling additional contiguous connection of additional first and second blocks indefinitely in any direction.
	However, Magram discloses wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner and connect with two adjacent protuberances to define a single channel on each face of the second blocks, thereby enabling the first blocks and the second blocks to be connected together using any side of the first blocks and the second blocks, and further enabling additional contiguous connection of additional first and second blocks indefinitely in any direction (such as protuberance forming channels grooves 8 (block 2) or grooves 10 (block 4)(Figs. 1 and 2; 3:5-54).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cheng’s device wherein the second blocks have a protuberance formed on each corner to extend onto each face adjacent to the respective corner and connect with two adjacent protuberances to define a single channel on each face of the second blocks, thereby enabling the first blocks and the second blocks to be connected together using any side of the first blocks and the second blocks, and further enabling additional contiguous connection of additional first and second blocks indefinitely in any direction as taught by Magram for similar reasons discussed above with respect to claim 3.
	As per claim 20, with respect to wherein each protuberance of the plurality of protuberances on the second block have an exposed face, note Magram’s Fig. 1 regarding blocks 2 and 4; with respect to and wherein the respective face of the first piece will be in contact with and abuts against the respective exposed face of the protuberances on the second block in response to the projection from the first block being received in the channel of the second block, note Magram’s Fig. 2 regarding the connection of adjacent blocks (i.e. block 1 and/or block 3 equivalent to the first block/piece; and block 2 and block 4 equivalent to the second block/piece).
	Also, note Cheng’s Fig. 2 as the connection between unit 1 and unit 2, whereas within the modified device of Cheng the second unit would have included protuberance as taught by Magram.   
	As per claim 21, with respect to wherein each protuberance of the plurality of protuberances on the second block has an exposed face, note Magram’s Fig. 1 regarding blocks 2 and 4; with respect to and the respective face of the first block will be in contact with and abut against the respective exposed faces of the protuberances on the second block in response to the projection from the first block being received in the channel of the second block, note Magram’s Fig. 2 regarding the connection of adjacent blocks (i.e. block 1 and/or block 3 equivalent to the first block/piece; and block 2 and block 4 equivalent to the second block/piece).  Also, note Cheng’s Fig. 2 as the connection between unit 1 and unit 2, whereas within the modified device of Cheng the second unit would have included protuberance as taught by Magram.   
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference or combination thereof applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to modification of Cheng
	Applicant argued that modifying the main reference to Cheng to include a plurality of male node at each face of the male cubic unit teaches away, as applicant based such allegation upon Cheng’s claim 1 (remarks pages 1 and 2).
	The examiner respectfully disagrees and further asserts that such assertions are applicant’s own conclusion not based upon the prior art nor what such teachings would have suggested to one of ordinary skill in the art.
	First, nowhere in Cheng’s claim 1 there is any mentioned upon the alleged “teaching away” by including a male node for each face of the male cubic unit (if anything at all, since the second unit has depression on each side/face such features are suggested to receive a protuberance that can be from each face of the male cube).
	Second, as it has been held the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 
See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, according to the teachings of Cheng and Hogg, it is clear that modifying the male cubic unit of Cheng according to the teachings of Hogg, would have resulted in combining prior art elements according to known methods to yield to form an enhance male cubic unit piece includes a male node extending from each respective face of the plurality of faces capable to be attached in different locations thus increase the versatility of the attachment between the male cubic piece and the female cubic piece thus increase the versatility of the assembled configurations.  
	With respect to claims 22-24, as discussed during the interview, such limitations, are yet shown, taught, and suggested by Cheng as clearly seen in Fig. 7.  Applicant stated that as seen in his drawing the male node is “smoother” (as seen for example in his Figs. 1-4) without some “gap-flange” as shown in Cheng’s drawings (e.g. Fig. 7).  To that end, the examiner mentioned that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (e.g. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  	Thus, such limitations are no indication that the male node is need to be “smoother” without the alleged “gap”-flange”, and yet is obvious as taught and seen by Cheng.
	Furthermore, the modified Cheng according the teachings of Hogg would have included a “smoother” male node as shown by Hogg’s Fig. 1 regarding any one of arms 12-14-16.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        6/3/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711